UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-1100


In re:   JOVICA PETROVIC,

                Petitoner.



                 On Petition for Writ of Mandamus.
                         (5:16-ct-03097-BO)


Submitted:   March 14, 2017                 Decided:     March 17, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jovica Petrovic, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jovica Petrovic petitions for a writ of mandamus, alleging

that   the   district    court    has   unduly   delayed        acting   on   his

complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                  He seeks an

order from this court directing the district court to act.                    We

find   the   present    record   does   not   reveal    undue    delay   in   the

district court.    Accordingly, we grant Petrovic leave to proceed

in forma pauperis and deny the petition.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                PETITION DENIED




                                        2